Citation Nr: 0100861	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-32 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1960 to November 
1963, and from January 1964 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a psychiatric disorder.  In October 1998 the 
veteran also claimed service connection for PTSD.  
Accordingly, in a supplemental statement of the case issued 
in March 2000, the RO denied service connection for a 
psychiatric disorder to include PTSD.  In November 2000 the 
veteran appeared at the RO for a videoconference hearing 
before the undersigned member of the Board in Washington, 
D.C. 


REMAND

The veteran contends that he has a psychiatric disorder which 
had an onset during service.  He also contends that he has 
PTSD based on his reported experiences patrolling the DMZ in 
Korea in 1961 and 1962, and based on his reported experiences 
involving racial discrimination in service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  The Board 
initially notes that the veteran is not a combat veteran, and 
therefore, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f) do not apply.  His service records show 
that the veteran had a combat military occupational specialty 
(MOS) during service - light weapons infantryman and machine 
gunner - but he essentially testified that he was not 
involved in combat, and while patrolling the DMZ he heard 
gunfire, but that the gunfire was never directly at him.  

Although PTSD was diagnosed in VA treatment records and on VA 
examination in March 2000, such diagnosis has not been based 
on any clear and verified stressor event(s) in service.  In a 
PTSD Questionnaire received by the RO in January 1999, the 
veteran cited four stressor events that reportedly took place 
in Korea, dating from January 1961 to December 1961.  His 
service personnel records show that he served in Korea from 
October 1961 to September 1962, thus three of the dates he 
reported do not coincide with his actual service in Korea.  
Also, three of these events reportedly involved seeing 
American casualties; however, he was unable to provide the 
names for any of these reported casualties.  At his hearing 
in November 2000 he did not provide any additional specific 
information as to stressor events in service.  He essentially 
testified that he patrolled the DMZ in Korea, and that this 
in general caused him fear.  He also reported an incident 
where he heard that several American soldiers were found dead 
one morning after doing drugs the night before, and it was 
unclear as to how they died.  Thus, the veteran has not yet 
provided a clear inservice stressor, with supporting details, 
that may be verified.

Nonetheless, the RO has contacted the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's reported stressors.  In a 
letter dated in April 2000, however, the USASCRUR reported 
that unit records for the veteran's unit assignments in Korea 
were not available.  The USASCRUR noted that the veteran 
should provide more specific information pertaining to any 
reported casualties in Korea, and also noted that Morning 
Reports, which could be used to verify daily personnel 
actions, may be ordered from the National Personnel Records 
Center (NPRC).  Although the veteran has to date only cited 
several vague stressors that reportedly occurred in service, 
on remand the RO should provide him with another opportunity 
to provide specific information, and the RO should attempt to 
obtain any pertinent Morning Reports.

With regard to the claim for service connection for a 
psychiatric disorder, the Board notes that the veteran was 
treated for psychiatric problems during and after service.  
Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service medical records show that in April 1965 he was 
admitted to the hospital, and in May 1965, several months 
prior to discharge, his diagnosis was paranoid personality, 
chronic, moderate, manifested by overuse of defense mechanism 
of projection, almost overwhelming anxiety and fear, 
delusionary thought process, and a large amount of hostility 
which was barely under control.  On a private psychiatric 
evaluation in 1997, the diagnosis was depressive disorder 
versus major depressive disorder, rule out anxiety disorder, 
and rule out personality disorder.  On VA examination in 
March 2000 the diagnoses included PTSD, chronic, severe, and 
major depression, recurrent, severe.  The VA examiner opined 
that the veteran's original psychiatric hospitalization in 
1965 "may actually have been" PTSD, and that his 
presentation at that time was very consistent with what he 
described now.  Since the veteran has been diagnosed with a 
psychiatric disorder, separate from PTSD, the nature and 
probable etiology of this psychiatric disorder should be 
further explored.  Accordingly, the veteran should be 
scheduled for a VA psychiatric examination to further clarify 
his current psychiatric diagnosis, and to determine whether 
any current psychiatric diagnosis may be related to what he 
was treated for in service.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
psychiatric disorder, to include PTSD, 
since March 2000.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.  This should specifically 
include complete treatment records from 
the Charleston VA Medical Center.

2.  The RO should afford the veteran 
another opportunity to provide a 
comprehensive statement, containing as 
much detail as possible, regarding the 
stressors to which he alleges he was 
exposed in service.  He should provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events as 
well as identifying information concerning 
any other individuals involved, including 
their names, ranks, units of assignment or 
any other identifying detail.  The veteran 
is advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events, and that 
he must be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  The RO should also obtain Morning 
Reports from the NPRC pertaining to any 
stressors reported by the veteran that 
involve service personnel, for which the 
veteran provides specific dates or other 
specific identifying information.  All 
records obtained should be associated with 
the claims folder.

4.  If the veteran responds to the RO's 
letter and provides specific details 
pertaining to his reported stressors, then 
the RO should prepare a summary of the 
veteran's reported stressors.  If 
appropriate, this summary, and all 
associated documents including service 
personnel records and any morning reports, 
should be sent to the USASCRUR.  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

5.  Thereafter, whether or not any 
reported stressor is verified, the RO 
should have the veteran undergo a VA 
psychiatric examination, preferably by a 
psychiatrist who has not previously 
examined him.  The claims folder should be 
provided to and reviewed by the examiner 
prior to the examination so that the 
pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors which support a diagnosis of 
PTSD and the evidence relied upon to 
determine the existence of the stressors.  
If another psychiatric disorder, other 
than PTSD, is diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not than any 
current psychiatric disorder is related to 
the psychiatric problems for which the 
veteran was treated in service.  Such 
tests as the examiner deems necessary 
should be performed, to include 
psychological testing.  The clinical 
findings and reasons upon which the 
opinion is based should be clearly set 
forth.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


